                                                                                                         CDUirr
                                                                                          r/',           DIVl
                 IN THE UNITED STATES DISTRICT COURT FOR
                       THE SOUTHERN DISTRICT OF GEORGIA                        2019         30 i^HlhSO
                                    SAVANNAH DIVISION


CHRISTOPHER ERIC BANKS,                                                                            Q'r

        Plaintiff,

V.                                                              CASE NO. CV419-009


LANIER COLLECTION          AGENCY    &
SERVICE, INC.,


        Defendant.




                                          ORDER


        Before the Court is Plaintiff's Motion to Administratively

Close    Civil   Action.      {Doc.      4.)    In   his   motion.       Plaintiff    states

that the complaint, based on alleged violations of the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692 et seq., arises out

of Defendant's conduct in its debt collection litigation in the

state courts of Georgia. (Id. at 1.) Plaintiff represents that

the    underlying     litigation          is    currently       being    appealed.         (Id.)

Plaintiff argues that there is a likelihood that the underlying

state court litigation will have some preclusive effect on some

of    the   issues    raised    in       this    action.    (Id.        at   2.)   Plaintiff

requests     that     the    Court       administratively        terminate         this          case

until    there   is    a    final    determination         in    the    underlying         state

court action. (Id.) There has been no opposition to Plaintiff's

motion.     Accordingly,       after       careful     consideration.          Plaintiff's

motion      is   GRANTED.       The       Clerk      of    Court        is    DIRECTED            to
